Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2, 4-9, 10, 11, 13-18, 19, 21 and 22 are presented for examination.  This office action is in response to the amendment filed on 11/11/20.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

 REASONS for ALLOWANCE
Claims 1, 2, 4-9, 10, 11, 13-18, 19, 21 and 22 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-19 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-19 and because the arguments set forth in the amendment filed on 11/11/2020 are persuasive.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a memory system comprises a memory device including a memory cell array having a plurality of first memory cells; and a memory controller configured to control the memory device, wherein the memory controller comprises: a random number generator configured to generate a random number based on read data from the memory device; second physical address when a write count for the memory device exceeds a threshold value   as described in the specification and together with combination of other claimed element as set forth in the claims.  Also the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution records taken as a whole. 

The closest prior art, “Method For Generating Random Number, Memory Storage Device And Control Circuit” by Lin et al. (US 20150193204) discloses a method for generating a random number, a memory storage device and a control circuit are provided.  The method includes: writing data into a plurality of memory cells; reading at least one of the memory cells repeatedly according to a first read voltage to obtain a plurality of sensing currents; and generating the random number according to the sensing currents.  However, Lin fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Therefore, claims 1-19 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:


Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138